Case 19-34054-sgj11 Doc 1418 Filed 11/17/20                     Entered 11/17/20 23:47:31            Page 1 of 12




 LATHAM & WATKINS LLP
 Andrew Clubok (pro hac vice)
 Sarah Tomkowiak (pro hac vice)
 555 Eleventh Street, NW, Suite 1000
 Washington, District of Columbia
 Telephone: (202) 637-2200
 Email: andrew.clubok@lw.com
        sarah.tomkowiak@lw.com

 and

 Jeffrey E. Bjork (pro hac vice)
 Kimberly A. Posin (pro hac vice)
 355 South Grand Avenue, Ste. 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234
 Email: jeff.bjork@lw.com
          kim.posin@lw.com

 BUTLER SNOW LLP
 Martin Sosland (TX Bar No. 18855645)
 Candice Carson (TX Bar No. 24074006)
 2911 Turtle Creek Boulevard, Suite 1400
 Dallas, Texas 75219
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com
         candice.carson@butlersnow.com

 Counsel for UBS Securities LLC and UBS
 AG, London Branch

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 ----------------------------------------------------------------- x
 In re                                                             :
                                                                   :   Chapter 11
                                                            1
 HIGHLAND CAPITAL MANAGEMENT, L.P.,                                :
                                                                   :   Case No. 19-34054-sgj11
                                   Debtor.                         :
 ----------------------------------------------------------------- x
       UBS’S WITNESS AND EXHIBIT LIST FOR NOVEMBER 20, 2020 HEARING

          UBS Securities LLC and UBS AG, London Branch (together, “UBS”), by and through

 their undersigned counsel, submit the following witness and exhibit list for the hearing set for 9:30



 1
          The Debtor’s last four digits of its taxpayer identification number are 6725. The headquarters and service
 address for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20                 Entered 11/17/20 23:47:31            Page 2 of 12




 am Central Time on November 20, 2020 in connection with (i) the Debtor’s and Redeemer and

 Crusader Funds’ Motions for Partial Summary Judgment on Proof of Claim Nos. 190 and 191

 [Docket Nos. 1180 and 1183], and UBS’s Motion for Temporary Allowance of Claims for Voting

 Purposes Pursuant to Federal Rule of Bankruptcy Procedure 3018 [Docket No. 1338].2

 A.        WITNESSES:

           1.      Omar Elshahawi

           2.      Any witness called or designated by any other party at the hearing; and

           3.      Any witness necessary for impeachment or rebuttal.

 B.        PARTIAL SUMMARY JUDGMENT MOTION EXHIBITS:

     Ex. No.                                Exhibit                                   Offered     Admitted

       1        Transcript of Proceedings: UBS’s Motion for Relief from
                Automatic Stay to Proceed with State Court Action (644), In re
                Highland Capital Mgmt., L.P., No. 19-34054-sgj-11 (Bankr.
                N.D. Tex. June 15, 2020) [Ex. 1 to Docket No. 1345] [UBS001-
                UBS128]

       2        Transcript of Proceedings: Status Conference Re: Objection to
                Claim of UBS Securities LLC and UBS AG, London Branch
                (#928), In re Highland Capital Mgmt., L.P., No. 19-34054-sgj-11
                (Bankr. N.D. Tex. Oct. 6, 2020) [Ex. 2 to Docket No. 1345]
                [UBS129-UBS187]

       3        Order, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
                650097/09 (N.Y. Sup. Ct. Aug. 9, 2010) [Ex. 3 to Docket No.
                1345] [UBS188-UBS189]

       4        Order, UBS Sec. LLC v. Highland Credit Strategies Master
                Fund, L.P., No. M-6118 (N.Y. App. Div. Jan. 30, 2014) [Ex. 4 to
                Docket No. 1345] [UBS190-UBS191]




 2
         Citations herein to “[UBS#]” refer to exhibits attached to UBS’s Summary Judgment Appendix [Docket No.
 1345] while “[UBSAG#]” refers to exhibits attached to UBS’s 3018 Motion Appendix [Docket No. 1346].



                                                       2
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20             Entered 11/17/20 23:47:31        Page 3 of 12




  Ex. No.                               Exhibit                                Offered    Admitted

     5      Stipulation and Order, UBS Sec. LLC v. Highland Capital Mgmt.,
            L.P., No. 650097/09 (N.Y. Sup. Ct. Oct. 3, 2013) [Ex. 5 to
            Docket No. 1345] [UBS192-UBS194]

     6      Order, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650097/09 (N.Y. App. Div. Mar. 15, 2018) [Ex. 6 to Docket No.
            1345] [UBS195-UBS196]

     7      Letter from Andrew Clubok to New York State Supreme Court
            (Jan. 26, 2017) [Ex. 7 to Docket No. 1345] [UBS197-UBS201]

     8      Email from Kevin Latimer to Jim Dondero (Jan. 16, 2009) [Ex. 8
            to Docket No. 1345] [UBS202-UBS203]

     9      Deposition of Todd Travers (excerpts), UBS Sec. LLC v.
            Highland Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct.
            Apr. 3, 2012) [Ex. 1 to Docket No. 1355] [UBS204-UBS206]
            (filed under seal)

    10      Amended and Restated Management Agreement (Apr. 17, 2007)
            [Ex. 2 to Docket No. 1355] [UBS207-UBS230] (filed under
            seal)

    11      Investment Management Agreement between Highland CDO
            Opportunity Master Fund, L.P., and Highland Capital
            Management, L.P. (Jan. 1, 2006) [Ex. 3 to Docket No. 1355]
            [UBS231-UBS241] (filed under seal)

    12      Email from Clifford Stoops to Matt Griffith (Dec. 10, 2008) [Ex.
            4 to Docket No. 1355] [UBS242-UBS243] (filed under seal)

    13      Confidential Brief for Defendant-Appellant-Cross-Respondent,
            UBS Sec. LLC v. Highland Capital Mgmt., L.P., No. 650097/09
            (N.Y. App. Div. Oct. 4, 2010) [Ex. 5 to Docket No. 1355]
            [UBS244-UBS322] (filed under seal)

    14      Memorandum of Law in Support of Motion for Reargument,
            Highland Capital Mgmt., L.P. v. UBS Sec. LLC, No. 650097/09
            (N.Y. App. Div. Oct. 4, 2010) [Ex. 6 to Docket No. 1355]
            [UBS323-UBS337] (filed under seal)

    15      Confidential Opposition to Motion for Reargument, UBS Sec.
            LLC v. Highland Credit Strategies Master Fund, L.P., No.
            650097-09 (N.Y. App. Div. Dec. 7, 2017) [Ex. 7 to Docket No.
            1355] [UBS338-UBS370] (filed under seal)




                                                   3
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20             Entered 11/17/20 23:47:31       Page 4 of 12




  Ex. No.                               Exhibit                               Offered    Admitted

    16      Email from Marc Feinstein to Andrew Clubok (June 1, 2015)
            [Ex. 8 to Docket No. 1355] [UBS371-UBS374] (filed under
            seal)

    17      Defendants Highland Capital Management, L.P. et al.’s
            Memorandum of Law in Support of Their Motion for Summary
            Judgement, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650097/09 (N.Y. Sup. Ct. Oct. 17, 2013) [Ex. 9 to Docket No.
            1355] [UBS375-UBS408] (filed under seal)

    18      Fund Counterparties’ and Highland Capital Management’s Post-
            Trial Memorandum of Law Regarding Certain Offsets, UBS Sec.
            LLC v. Highland Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup.
            Ct. Oct. 10, 2018) [Docket No. 592] [Ex. 10 to Docket No. 1355]
            [UBS409-UBS439] (filed under seal)

    19      Defendants Highland Credit Strategies Master Fund, L.P.’s and
            Highland Crusader Offshore Partners, L.P.’s Memorandum of
            Law in Support of Their Motion to Dismiss Second Amended
            Complaint, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650097/09 (N.Y. Sup. Ct. May 25, 2012) [Ex. 11 to Docket No.
            1355] [UBS440-UBS468] (filed under seal)

    20      Letter from Andrew Clubok to State Supreme Court, UBS Sec.
            LLC v. Highland Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup.
            Ct. July 21, 2015) [Ex. 12 to Docket No. 1355] [UBS469-
            UBS471] (filed under seal)

    21      Defendants’ Memorandum of Law in Opposition to Plaintiffs’
            Omnibus Motion in Limine, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. June 13, 2017) [Ex.
            13 to Docket No. 1355] [UBS472-UBS502] (filed under seal)

    22      Declaration of Sarah Tomkowiak and all exhibits thereto [Ex. 10
            to Docket No. 1345] [UBS503-UBS571]

    23      Proof of Claim No. 190 filed by UBS Securities LLC [Ex. 1 to
            Docket No. 1346] [UBSAG001-UBSAG122]

    24      Proof of Claim No. 191 filed by UBS AG, London Branch [Ex. 2
            to Docket No. 1346] [UBSGAG123-UBSAG244]

    25      Minutes of a Meeting of the Board of Directors of Highland
            Financial Partners, L.P. (Mar. 16, 2009) [Ex. 16 to Docket No.
            1356] [UBSAG1046-UBSAG1067] (filed under seal)



                                                   4
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20                 Entered 11/17/20 23:47:31     Page 5 of 12




  Ex. No.                                  Exhibit                              Offered    Admitted

      26      Defendants-Appellants-Cross-Respondents’ and Defendants-
              Appellants’ Memorandum of Law in Support of Motion for
              Leave to Appeal [Confidential], UBS Sec. LLC v. Highland
              Capital Mgmt., L.P., No. 650097/09 (N.Y. App. Div. April 20,
              2018) (pending, confidential)

      27      Plaintiffs-Respondents-Cross-Appellants’ Opposition to Motion
              for Leave to Appeal, UBS Sec. LLC v. Highland Capital Mgmt.,
              L.P., No. 650097/09 (N.Y. App. Div. May 17, 2018) (pending,
              confidential)

      28      Defendants-Appellants-Cross-Respondents’ and Defendants-
              Appellants’ Reply Memorandum of Law in Further Support of
              Motion for Leave to Appeal [Confidential], UBS Sec. LLC v.
              Highland Capital Mgmt., L.P., No. 650097/09 (N.Y. App. Div.
              May 31, 2018) (pending, confidential)

      29      Order, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
              650097/09 (N.Y. App. Div. Aug. 16, 2018)

      30      Supplement to Special Master Discovery Order Number 14, UBS
              Sec. LLC v. Highland Capital Mgmt., L.P., Nos. 650097/09 and
              650752/10 (Apr. 12, 2012) (pending, confidential)

      31      All exhibits identified by or offered by any other party at the
              hearing

      32      All exhibits necessary for impeachment and/or rebuttal purposes

      33      Any pleadings, reports, or other documents entered or filed in
              this action, including any exhibits thereto



 C.        3018 MOTION EXHIBITS:

  Ex. No.                                  Exhibit                              Offered    Admitted

      AG1     Proof of Claim No. 190 filed by UBS Securities LLC [Ex. 1 to
              Docket No. 1346] [UBSAG001-UBSAG122]

      AG2     Proof of Claim No. 191 filed by UBS AG, London Branch [Ex. 2
              to Docket No. 1346] [UBSAG123-UBSAG244]




                                                       5
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20           Entered 11/17/20 23:47:31        Page 6 of 12




  Ex. No.                              Exhibit                               Offered    Admitted

   AG3      Complaint, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650097/09 (N.Y. Sup. Ct. Feb. 24, 2009) [Ex. 3 to Docket No.
            1346] [UBSAG245-UBSAG259]

   AG4      Judgment, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650097/09 (N.Y. Sup. Ct. Feb. 10, 2020) [Ex. 4 to Docket No.
            1346] [UBSAG260-UBSAG264]

   AG5      Order, UBS Sec. LLC v. Highland Credit Strategies Master
            Fund, L.P., No. 650097/09 (N.Y. App. Div. Mar. 15, 2018) [Ex.
            5 to Docket No. 1346] [UBSAG265-UBSAG270]

   AG6      Email from Kevin Latimer to Jim Dondero (Jan. 16, 2009) [Ex. 6
            to Docket No. 1346] [UBSAG271-UBSAG272]

   AG7      Trial Testimony of Keith Grimaldi on July 9, 2018, UBS Sec.
            LLC v. Highland Capital Mgmt., L.P., No. 650097/09 [Ex. 7 to
            Docket No. 1346] [UBSAG273-UBSAG275]

   AG8      Decision and Order on Summary Judgment, UBS Sec. LLC v.
            Highland Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct.
            Mar. 24, 2017) [Ex. 8 to Docket No. 1346] [UBSAG276-
            UBSAG312]

   AG9      Engagement Letter (Mar. 14, 2008) [Ex. 1 to Docket No. 1356]
            [UBSAG313-UBSAG333] (filed under seal)

   AG10     Cash Warehouse Agreement (Mar. 14, 2008) [Ex. 2 to Docket
            No. 1356] [UBSAG334-UBSAG366] (filed under seal)

   AG11     Synthetic Warehouse Agreement (Mar. 14, 2008) [Ex. 3 to
            Docket No. 1356] [UBSAG367-UBSAG456] (filed under seal)

   AG12     Complaint, UBS Sec. LLC v. Highland Capital Mgmt., L.P., No.
            650752/10 (N.Y. Sup. Ct. June 28, 2010) [Docket No. 2] [Ex. 4
            to Docket No. 1356] [UBSAG457-UBSAG766] (filed under
            seal)

   AG13     Settlement Agreement and Release with Highland Crusader
            Offshore Partners, L.P., and Highland Crusader Holding
            Corporation (June 2015) [Ex. 5 to Docket No. 1356]
            [UBSAG767-UBSAG805] (filed under seal)




                                                 6
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20             Entered 11/17/20 23:47:31        Page 7 of 12




  Ex. No.                               Exhibit                                Offered    Admitted

   AG14     Settlement Agreement and Release with Highland Credit
            Strategies Master Fund, L.P. (June 2015) [Ex. 6 to Docket No.
            1356] [UBSAG806-UBSAG831] (filed under seal)

   AG15     Deposition of John Levitske, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. June 26, 2013),
            excerpt [Ex. 7 to Docket No. 1356] [UBSAG832-UBSAG835]
            (filed under seal)

   AG16     Deposition of Frank Waterhouse, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Jan. 12,
            2012), excerpt [Ex. 8 to Docket No. 1356] [UBSAG836-
            UBSAG838] (filed under seal)

   AG17     Letter from Highland Financial Partners, L.P. to Investors (Jan.
            27, 2009) [Ex. 9 to Docket No. 1356] [UBSAG839-UBSAG870]
            (filed under seal)

   AG18     Amended and Restated Management Agreement (Apr. 17, 2007)
            [Ex. 10 to Docket No. 1356] [UBSAG871-UBSAG894] (filed
            under seal)

   AG19     Investment Management Agreement between Highland CDO
            Opportunity Master Fund, L.P., and Highland Capital
            Management, L.P. (Jan. 1, 2006) [Ex. 11 to Docket No. 1356]
            [UBSAG895-UBSAG905] (filed under seal)

   AG20     Affidavit of Philip Braner, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Oct. 16, 2013) [Ex.
            12 to Docket No. 1356] [UBSAG906-UBSAG910] (filed under
            seal)

   AG21     Expert Report of Louis G. Dudney, CPA, CFF (Mar. 8, 2013)
            [Ex. 13 to Docket No. 1356] [UBSAG911-UBSAG1041] (filed
            under seal)

   AG22     Highland Ownership Chart (H_1760206) [Ex. 14 to Docket No.
            1356] [UBSAG1042-UBSAG1043] (filed under seal)

   AG23     Email from Clifford Stoops to Matt Griffith (Dec. 10, 2008) [Ex.
            15 to Docket No. 1356] [UBSAG1044-UBSAG1045] (filed
            under seal)




                                                   7
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20             Entered 11/17/20 23:47:31      Page 8 of 12




  Ex. No.                               Exhibit                              Offered    Admitted

   AG24     Minutes of a Meeting of the Board of Directors of Highland
            Financial Partners, L.P. (Mar. 16, 2009) [Ex. 16 to Docket No.
            1356] [UBSAG1046-UBSAG1067] (filed under seal)

   AG25     Email from Philip Braner to David Simmons (Dec. 23, 2008)
            [Ex. 17 to Docket No. 1356] [UBSAG1068-UBSAG1075] (filed
            under seal)

   AG26     Deposition of Todd Travers, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Apr. 3, 2012),
            excerpt [Ex. 18 to Docket No. 1356] [UBSAG1076-
            UBSAG1080] (filed under seal)

   AG27     Deposition of Philip Braner, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Dec. 6, 2011),
            excerpt [Ex. 19 to Docket No. 1356] [UBSAG1081-
            UBSAG1084] (filed under seal)

   AG28     Affidavit of Timothy E. LeRoux, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Mar. 17,
            2010) [Ex. 20 to Docket No. 1356] [UBSAG1085-UBSAG1100]
            (filed under seal)

   AG29     Email from Richard Buttimer to Clint Gilchrist et al. re: “HFP
            Valuation” (Mar. 26, 2009) [Ex. 21 to Docket No. 1356]
            [UBSAG1101-UBSAG1110] (filed under seal)

   AG30     Letter from Andrew Clubok to Jeffrey Pomerantz re: Payment
            Demand to CDO Fund and SOHC Pursuant to the Judgment
            Entered by the Supreme Court of the State of New York (Sept.
            16, 2020)

   AG31     Letter from Andrew Clubok to Jeffrey Pomerantz re: Second
            Payment Demand to CDO Fund and SOHC Pursuant to the
            Judgment Entered by the Supreme Court of the State of New
            York (Nov. 6, 2020)

   AG32     Deposition of Clifford Stoops, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Nov. 30,
            2011), excerpt (pending, confidential)

   AG33     Deposition of Michael Colvin, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Nov. 13,
            2012), excerpt (pending, confidential)




                                                   8
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20            Entered 11/17/20 23:47:31        Page 9 of 12




  Ex. No.                               Exhibit                               Offered    Admitted

   AG34     Deposition of Philip Braner, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Aug. 21, & Nov. 20,
            2012), excerpts (pending, confidential)

   AG35     Deposition of Patrick Daugherty, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. July 11,
            2012), excerpt (pending, confidential)

   AG36     Deposition of Todd Travers, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Apr. 3, 2012),
            additional excerpt (pending, confidential)

   AG37     Deposition of James Dondero, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. June 11 &
            12, 2012), excerpt (pending, confidential)

   AG38     Deposition of Kevin Dowd, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. June 11, 2012),
            excerpt (pending, confidential)

   AG39     Deposition of Gene McQuown, UBS Sec. LLC v. Highland
            Capital Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. Mar. 14,
            2012), excerpt (pending, confidential)

   AG40     Deposition of David Smith, UBS Sec. LLC v. Highland Capital
            Mgmt., L.P., No. 650097/09 (N.Y. Sup. Ct. May 23, 2013),
            excerpt (pending, confidential)

   AG41     Email from Mae Fu to Frank Waterhouse et al. re: “HFP Note –
            10/31 revised draft” (Jan. 6, 2009) (pending, confidential)

   AG42     Presentation of a Meeting of the Board of Directors of Highland
            Financial Partners, L.P. (Nov. 18, 2008), excerpt (pending,
            confidential)

   AG43     Highland Capital Management, L.P., Consolidated Financial
            Statements with Report of Independent Auditors (Dec. 13, 2008),
            excerpt (pending, confidential)

   AG44     CDO Fund Workbook – 12.31.11_Highland-UBS002910 –
            Highland-UBS002910, excerpt (pending, confidential)

   AG45     HFP Financials – TAX – 2010_Highland 066960 –
            Highland066989, excerpt (pending, confidential)




                                                  9
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20               Entered 11/17/20 23:47:31      Page 10 of 12




   Ex. No.                                Exhibit                              Offered    Admitted

    AG46     HFP Consolidated 12.31.08 (as of 4.13.09)_Highland064088 –
             Highland064089, excerpt (pending, confidential)

    AG47     All exhibits identified by or offered by any other party at the
             hearing

    AG48     All exhibits necessary for impeachment and/or rebuttal purposes

    AG49     Any pleadings, reports, or other documents entered or filed in
             this action, including any exhibits thereto



         UBS reserves the right to amend or supplement this witness and exhibit list prior to the

  hearing.




                                                     10
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20      Entered 11/17/20 23:47:31   Page 11 of 12




  DATED this 17th day of November, 2020.

  LATHAM & WATKINS LLP

  By /s/ Andrew Clubok


  Andrew Clubok (pro hac vice)
  Sarah Tomkowiak (pro hac vice)
  555 Eleventh Street, NW, Suite 1000
  Washington, District of Columbia
  Telephone: (202) 637-2200
  Email: andrew.clubok@lw.com
         sarah.tomkowiak@lw.com

  and

  Jeffrey E. Bjork (pro hac vice)
  Kimberly A. Posin (pro hac vice)
  355 South Grand Avenue, Ste. 100
  Los Angeles, CA 90071
  Telephone: (213) 485-1234
  Email: jeff.bjork@lw.com
          kim.posin@lw.com

  BUTLER SNOW LLP
  Martin Sosland (TX Bar No. 18855645)
  Candice M. Carson (TX Bar No. 24074006)
  2911 Turtle Creek Blvd., Suite 1400
  Dallas, Texas 75219
  Telephone: (469) 680-5502
  E-mail: martin.sosland@butlersnow.com
          candice.carson@butlersnow.com

  Counsel for UBS Securities LLC and UBS
  AG, London Branch




                                            11
Case 19-34054-sgj11 Doc 1418 Filed 11/17/20         Entered 11/17/20 23:47:31     Page 12 of 12




                                 CERTIFICATE OF SERVICE

          I, Martin Sosland, certify that UBS’s Witness and Exhibit List For November 20, 2020

  Hearing was filed electronically through the Court’s ECF system, which provides notice to all

  parties of interest.

          Dated: November 17, 2020.

                                                           /s/ Martin Sosland




                                               12
